Citation Nr: 0906096	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of VA death pension benefits as a 
child of the Veteran.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is the son of the Veteran who served on active 
duty from July 1941 to January 1942.  The Veteran died in 
March 2004.  The Veteran's surviving spouse died in February 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an earlier August 2004 decision, the RO determined that 
the appellant became permanently incapable of self-support 
prior to the age of 18 and thus constitutes a "child" of 
the Veteran for VA benefits purposes.  See 38 C.F.R. 
§ 3.57(a)(ii).  Due to the appellant's status, his brother, 
[redacted], is pursuing the instant pension claim on his behalf.        

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As mentioned above, the appellant has been found to be a 
child of the Veteran for VA benefits purposes.  Thus, as the 
Veteran's surviving spouse has also passed away, the 
appellant could be eligible for VA death pension if he meets 
the applicable income requirements for receipt of such 
pension.  38 C.F.R. § 3.24(a).  Applicable law indicates that 
if there is no person who has the legal right to exercise 
parental control and responsibility for the welfare of a 
qualified child of a deceased Veteran or if the child is in 
the custody of an institution, the child will be income 
eligible for receipt of death pension only if his countable 
income is less that the applicable maximum annual pension 
rate (MAPR) for an individual child.  38 C.F.R. § 3.24(b).  
If the qualified child is in the custody of a person legally 
responsible for the child's support, however, the child will 
be income eligible only if the sum of the countable annual 
income of the child and the countable annual income of the 
person legally responsible for his or her support is less 
that the applicable MAPR for a surviving spouse with one 
child.  38 C.F.R. § 3.24(c)(1).  

In an April 2004 claim, the appellant's brother reported that 
the appellant was receiving $6,500 per year in combined 
Social Security (i.e. SSDI) and SSI income.  Then, in the May 
2005 decision the RO cited annual Social Security Income for 
the appellant of $4,668 and then proceeded to find that this 
income exceeded the MAPR for a child of the Veteran (i.e., 
$1,688 as of December 2003 and $1,734 as of December 2004-See 
Manual M21-1, Part I, Appendix B).  The RO's decision 
represents an accurate application of the applicable law if 
the appellant was not in the custody of a person legally 
responsible for his support as the appellant's annual income, 
whether it was $4,668 annually or $6,500 annually, was 
clearly in excess of the MAPR for an individual child.  It is 
unclear from the record, however, whether the appellant is 
currently in the custody of his brother or sister and whether 
either is legally responsible for his support.  A June 2004 
private developmental assessment shows that the appellant was 
living with his sister but also shows that the family was 
interested in providing him with a residential placement.  
Additionally, the record does not contain a finding as to 
whether either the appellant's brother [redacted] or his sister 
is legally responsible for his support.  Thus, as it is 
necessary to determine if the appellant is in the custody of 
an individual who is legally responsible for his support 
prior to making a final determination of whether he is income 
eligible for death pension benefits, Remand is necessary so 
such a determination can be made.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information, the RO should determine 
where the appellant is currently residing 
and whether any individual (to include 
the appellant's brother [redacted] and the 
sister with whom he was residing in June 
2006) is legally responsible for his 
support.  In making these determinations 
the RO should follow the regulatory 
definitions of "child custody" and 
"legally responsible for the child's 
support" delineated at 38 C.F.R. 
§ 3.57(d)(1-2).  If it is determined that 
the appellant is in the custody of an 
individual who is legally responsible for 
his support, the RO should determine his 
income eligibility for death pension 
benefits by following the provisions of 
38 C.F.R. § 3.24(c)(1). 

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




